EXHIBIT 10.1

CONFIDENTIAL TREATMENT

REQUESTED PURSUANT TO RULE 24B-2

*Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934. The omitted materials have been filed separately with the Securities and
Exchange Commission.

AMENDMENT TO DISTRIBUTORSHIP AGREEMENT

This Amendment to Distributorship Agreement (the “Amendment”) is made and
entered into as of May 5, 2010. Patterson Companies, Inc., having a business
address of 1031 Mendota Heights Road, St. Paul, Minnesota 55120 (“Patterson”),
and Schick Technologies, Inc., having a business address of 30-30 47th Avenue,
Suite 500, Long Island City, New York 11101 (“Schick”) (collectively, the
“Parties”), hereby agree to further amend the Distributorship Agreement (as
amended and supplemented, the “Agreement”) by and between the Parties dated as
of the 6th day of April, 2000, as follows:

RECITALS

WHEREAS, the Parties originally entered into the Agreement as of April 6, 2000,
entered into amendments to the Agreement dated as of July 1, 2005 and
February 26, 2007 (together, the “Prior Amendments”) that amend and supplement
the terms of the Agreement, and now wish to further amend and supplement the
Agreement in certain respects and to otherwise affirm and ratify the terms of
the Agreement; and

WHEREAS, the Parties desire that Patterson shall continue to distribute
Schick-branded dental products (the “Products”) into the United States and
Canadian markets (the “Territory”), in accordance with the terms and conditions
of the Agreement, as amended herein;

NOW, THEREFORE, it is mutually agreed that the Agreement is hereby amended in
the following respects:

1.     Amendment of Section 2 (Term). The Agreement is hereby renewed and the
term thereof extended for a period of three (3) years, commencing as of
January 1, 2010 and ending on December 31, 2012 (the “initial renewal term”).
Prior to the end of the second year of the initial renewal term, the Parties
will meet for the purpose of considering a further extension of the term of the
Agreement for an additional period of three (3) years. The provisions of this
paragraph 1 supersede Section 2 of the Agreement.

2.     Amendment of Section 15 (Termination). In addition to the other grounds
for termination set forth in the Agreement, Schick shall have the right to
terminate the Agreement and/or Patterson’s status as Schick’s exclusive
distributor within the Territory, at Schick’s sole discretion, upon 45-days
written notice to Patterson (the “Notice Period”) in the event that:

(i) Patterson fails to comply with the annual minimum purchase quotas set forth
herein, and does not cure such failure within the Notice Period, or if Schick
reasonably



--------------------------------------------------------------------------------

determines, based on the volume of purchases made by Patterson during the
year-to-date, that Patterson is not likely to meet its annual minimum purchase
quota, and Patterson does not cure such shortfall within the Notice Period; or

(ii) Patterson designates one or more other dental product manufacturers (in
addition to Schick) as a Patterson “Preferred Vendor 1” (or similar category
regardless of the title by which such category may be labeled) for intra-oral
sensors, and does not terminate such designation during the Notice Period.

The provisions of this paragraph 2 supersede paragraph 4 of the Prior
Amendments.

3.     Amendment of Section 18.1 (Annual Minimum Purchase Quota). An amended
minimum purchase quota and related terms are set forth in Schedule II to this
Amendment. It reflects the minimum required wholesale purchases that must be
made each quarter and each year by Patterson during the term of this Agreement.
(All amounts contained in Schedule II are denominated in U.S. Dollars.) The
minimum purchase amounts set forth in Schedule II include equipment sales only;
revenues generated from spare parts, accessories, consumables and Patterson’s
“service-club” are not included in Patterson’s minimum quota.

The Parties will meet on a quarterly basis for the purpose of evaluating, in
good faith, whether the volume of purchases made by Patterson hereunder, during
the most recent quarter and year-to-date, is consistent with, and likely to
result in the satisfaction of, Patterson’s annual and quarterly minimum purchase
quota. In addition, on a monthly basis, Patterson will provide Schick with
detailed information relating to its purchase of Products from Schick including,
without limitation, the sales targets and results for each of Patterson’s branch
offices for that month; a schedule of Patterson’s sales, for that month, for
each product sold by Patterson that falls within any of Schick’s Product
categories; and any other materials reasonably necessary for Schick to ascertain
whether Patterson is “on target” to meet its annual and quarterly purchase
quotas hereunder.

Patterson shall have a minimum quarterly Schick purchase requirement as set
forth in Schedule II to this Amendment.

During any quarter, 95% of all intraoral sensors sold by Patterson must be
Schick intraoral sensors. This includes sensors that are bundled together with
other products.

If Patterson falls below the aforementioned 95% threshold, then Patterson’s Vice
President of Sales shall provide to Schick a corrective action plan no later
than 30 days after the end of quarter in which such shortfall occurred. Such
corrective action plan must be satisfactory to Schick Senior Management, in its
reasonable discretion.

The provisions of this paragraph 3 supersede paragraph 5 of the Prior
Amendments.

4.     Amendment of Schedule I (Products). An amended list of “Products” is set
forth in Schedule I to this Amendment.

The provisions of this paragraph 4 supersede paragraph 6 of the Prior
Amendments.

 

2



--------------------------------------------------------------------------------

5.     Inventory. Patterson agrees to purchase from Schick from time to time
quantities of Products sufficient to maintain a running inventory of Products
for not less than [*] weeks of anticipated sales to Patterson’s customers. Both
parties mutually agree that such inventory levels are necessary to meet the
requirements of the business.

6.     Growth in Business. (i) For each full calendar quarter after the date of
this Amendment, Patterson shall use commercially reasonable efforts to increase
sales of Products by Schick to Patterson compared to sales of Products by Schick
to Patterson for the preceding calendar quarter at a rate that is at least [*]%
more than the market growth rate measured by the Dental Trade Association (the
“Sales Growth Target”).

(ii) For each full calendar quarter after the date of this Amendment that
Patterson fails to achieve the Sales Growth Target (a “Deficient Quarter”),
Patterson shall, subject to Section 18.3 of the Agreement, purchase from Schick
in the next succeeding quarter an additional amount of Products necessary to
achieve the Sales Growth Target for the Deficient Quarter (assuming such
additional Product purchases had been made during the Deficient Quarter).

7.     Preferred Vendor Designation. In recognition of the significant
investment made by Schick in the development of its products and in its
strategic relationship with Patterson, Schick, together with all of the Products
and Schick’s Product categories, shall be designated as a Patterson “Preferred
Vendor 1.” During the term of the Agreement, and any extension thereof,
Patterson shall not designate any other dental manufacturer (in addition to
Schick) as a Patterson “Preferred Vendor 1” (or similar category regardless of
the title by which such category may be labeled) for intra-oral sensors.

8.     Resources; Additional Patterson Agreements. (a) Patterson agrees to apply
commercially reasonable efforts in providing a level of resource commensurate
with the level of business and activity. This includes providing sufficient
Equipment Specialists, Technical Service Technicians and Technology Advisors to
support the targeted volumes.

(b) Patterson shall employ within 60 days of the execution of this Amendment, a
dedicated “high level” Executive, who shall devote his/her full business time to
the development and expansion of the Schick business. This position shall be
filled by a person with qualifications equivalent to a Patterson Branch or
Regional Manager, including external candidates.

(c) Patterson shall purchase sufficient demonstration equipment to equip all of
its branches.

(d) Patterson shall provide exclusive space in its booth for all Products at all
industry trade shows in which it participates.

(e) Patterson shall include Schick advertising in all issues of “Patterson
Today” free of charge.

 

 

* Confidential

 

3



--------------------------------------------------------------------------------

(f) Patterson will add a significant Schick component to the annual bonus
structure for all its Regional and Branch Managers.

(g) Patterson will award a Schick incentive trip to high performing Territory
Representatives and Equipment Specialists.

(h) Each Patterson branch will create a business plan that will detail how it
intends to develop the Schick business. Each plan will be created on an annual
basis by the applicable Patterson Branch Manager in cooperation with the Schick
Market Leader assigned to that branch. All such plans will be evaluated and
approved by Patterson and Schick Senior Management. The initial business plans
shall be completed, evaluated and approved for each Patterson branch within 60
days of the execution of this Amendment.

9.     Promotions. For any joint Schick/Patterson product promotion, Schick may
pay Patterson its share of the cost in Schick product when agreed upon by both
Patterson and Schick. Whenever Schick pays its share of such cost in Schick
product, such payment shall be included in the annual minimum purchase quota and
quarterly purchase amount for the year and quarter such payment is made.

10.     New Product Introductions. Schick shall notify Patterson Senior
Management as to any new Schick Product introduction at least six months prior
to such introduction.

11.     Budget Meetings. There shall be semi-annual meetings of Schick and
Patterson Senior Management prior to the determination of the annual budget for
each company. Such meetings shall be held at such time and in such place as
shall be reasonably acceptable to the Senior Management of each of Patterson and
Schick.

12.     Ratification. Except as expressly provided herein, the Agreement
(including without limitation the Prior Amendments,) is ratified and affirmed in
its entirety by the Parties; provided that it shall be understood that
references to the word ‘Article’ in the Prior Amendments are references to
‘Sections’ in the Agreement.

IN WITNESS WHEREOF, the parties have caused this Amendment to be signed and
executed, and made effective as of the day and year first above written.

 

PATTERSON COMPANIES, INC. By   /s/ John M. Bettencourt Its   VP Marketing –
Equipment & Tech Service Dated   May 5, 2010   SCHICK TECHNOLOGIES, INC. By  
/s/ Michael Stone Its   President Dated   May 5, 2010

 

4



--------------------------------------------------------------------------------

SCHEDULE I

Products

 

1.

Schick CDR® intra-oral x-ray system

 

2. Schick CDR wireless intra-oral x-ray system

 

3. Schick CDR Elite intra-oral x-ray system

 

4. Schick Pluswire intra-oral x-ray system

 

5. Schick CDR single user software

 

6. Schick CDR multi user software

 

7. Schick CDR iPan

 

8. Schick CDRPanX

 

9. Schick CDRPanX-C

 

10. Schick USBCam and USBCam2

 

11. Related Schick Accessories



--------------------------------------------------------------------------------

SCHEDULE II

Minimum Purchase Quota

 

    

Time Period

  

Minimum Required Wholesale Purchases (in U.S. $)

Year I    Jan. 1, 2010- Dec. 31, 2010   

$[*]

Q1 $[*]

Q2 $[*]

Q3 $[*]

Q4 $[*]

Year II    Jan. 1, 2011- Dec. 31, 2011   

$[*]

Q1 $[*]

Q2 $[*]

Q3 $[*]

Q4 $[*]

Year III    Jan. 1, 2012- Dec. 31, 2012   

$[*]

Q1 $[*]

Q2 $[*]

Q3 $[*]

Q4 $[*]

 

 

* Confidential